Citation Nr: 0703752	
Decision Date: 02/06/07    Archive Date: 02/14/07

DOCKET NO.  03-35 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Entitlement to service connection for a bilateral hand 
disability.  

2. Entitlement to service connection for a bilateral hip 
disability.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

J. Fussell, Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty form 
June 1979 to March 2002.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in July 2003 of a Department 
of Veterans Affairs (VA) Regional Office (RO). 

In rating decisions in September 2003 and March 2004, the RO 
granted service connection for a right knee disability and a 
cervical spine disability, respectively. With the grants of 
service connection, the claims are no longer on appeal. 

In May 2004, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of that hearing 
is on file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  

REMAND

In May 2004, the veteran testified that he had been evaluated 
during service for symptoms of his hands, at which time some 
form of arthritis was suspected, and it was also found that 
he had limitation of motion of the hips.  He also testified 
that after the hearing in May 2004 he was scheduled for an 
evaluation of his hands and hips at the DeWitt Army Hospital. 

Under 38 C.F.R. § 3.159(c), the duty to assist, VA will 
request relevant records from a Federal department or agency.  
As the evaluation referred to by the veteran is not part of 
the record, the case is REMANDED for the following action:

1. Ensure VCAA compliance with 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

2. Obtain the records, including any in-
patient records or reports of 
consultation since May 2004 from the 
DeWitt Army Hospital at Ft. Belvoir, 
Virginia. 

3. Ask the veteran for any evidence in 
his possession that pertains to the 
claims of service connection for 
disabilities of the hands and hips.  

4. After the above development is 
completed, determine whether the medical 
evidence is sufficient to decide the 
claims, and, if not, provide the veteran 
a medical examination and obtain a 
medical opinion as to the onset of any 
current disability of the hands or hips.  
In either event, adjudicate the claims.  
If any benefit sought on appeal is 
denied, furnish the veteran a 
supplemental statement of the case and 
return the case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  

